I N THE COURT OF APPEALS

                                                                            FILED
                                                                                October 9, 1997

                                                                            Cecil Crowson, Jr.
                                                                            Appellate C ourt Clerk
HORACE A. La RUE a nd CARLA La RUE, )                   KNOX CI RCUI T
Pa r e n t s a nd ne xt of ki n of                  )   C. A. No. 03A01- 9702- CV- 0005 3
RANDALL CHARLES La RUE, d e c e a s e d, )
                                                    )
                                                    )
                Pl a i nt i f f s - Appe l l a nt s )
                                                    )
                                                    )
                                                    )
                                                    )
                                                    )
vs .                                                )   HON. W HEELER A. ROSENBALM
                                                    )   J UDGE
                                                    )
                                                    )
                                                    )
                                                    )
                                                    )
1 8 1 7 LAKE I NCORPORATED, d / b/ a                )   AFFI RMED I N PART,
BONKERS, HOW       ARD R. TANNENBAUM            ,   )   REVERSED I N PART
RI CKY CHAM     BERS, ROBERT ARCHER,                )   AND REM ANDED.
a n d DANNY G. BREW         ER,                     )
                                                    )
                De f e nda nt s - Appe l l e e s )




W LLI AM A.
  I               SI M S,
                      M      Ar ne t t ,   Dr a pe r & Ha good,       Knoxvi l l e ,    f or App e l -
l a nt .


RI CHARD W BAKER, J R. , Gi l r e a t h
                 .                                      & As s oc i a t e s ,    Kn o xvi l l e ,    f or
Ap p e l l e e , Da nny G. Br e we r .


CAROL A. BEELER f or Appe l l e e , Pe r ma ne nt Ge ne r a l Compa ni e s , I nc .


DOUGLAS L. DUTTON, Hodge s , Dought y & Ca r s on,                               Knoxvi l l e ,      f or
Ap p e l l e e , M r yl a nd Ca s ua l t y I ns ur a nc e Co.
                  a
J AM ES Y. REED,   J e n k i n s & J e nki ns ,   Knoxvi l l e ,   f or Appe l l e e ,   Ri c k y
Ch a mb e r s .




                                             2
                                                  O P I N I O N


                                                                                              M M r a y, J u d g e
                                                                                               c ur


           Thi s c a s e a r i s e s f r om a mot or c yc l e a c c i de nt                    i n whi c h Ra n d y

La Ru e ,      t he        20- ye a r      ol d    s on     of      t he     pl a i nt i f f s ,   wa s      ki l l e d.

Pl a i nt i f f s      s ue d       1817      La ke ,      I nc .    d/ b/ a      Bonke r s ,      a      Knoxvi l l e

r e s t a u r a nt a nd ba r , a nd Ho wa r d Ta nne nba um, pr e s i de nt of 1817 La k e

I nc . ,     a l l e gi ng      t ha t     t he    de f e nda nt s     ne gl i ge nt l y       a nd    unl a wf u l l y

s e r v e d Ra ndy a nd hi s c ompa ni on, de f e nda nt Da nny Br e we r ,                               a l c oho l i c

b e ve r a ge s on t he e ve ni ng of t he a c c i de nt .                            Pl a i nt i f f s a l s o s u e d

Ro b e r t    Ar c he r ,       t he     ba r t e n de r    who     a l l e ge dl y     pr ovi de d    La Rue       a nd

Br e we r wi t h t he dr i nks , a n d Ri c ky Cha mbe r s , t he door ma n on dut y a t

Bo n k e r s t ha t ni ght .              The r e ma i ni ng de f e nda nt , Da nny G. Br e we r wa s

t he o p e r a t or of t he mot or c yc l e a t t he t i me of t he a c c i d e nt wh i c h

r e s u l t e d i n Ra nda l l Cha r l e s La Rue ' s de a t h.



           The c a s e pr oc e e de d t o t r i a l be f or e a j ur y.                       At t he c l os e of

p l a i nt i f f s '   p r oof , h owe ve r , t h e t r i a l c our t di r e c t e d a ve r di c t i n

f a vor      of     al l     t he      de f e nda nt s     a nd di s mi s s e d t he          c ompl a i nt .     Th i s

a ppe a l     r e s ul t e d.          W a f f i r m t he c our t ' s r ul i ng a s t o t he " dr a m
                                        e

s h o p " d e f e nda nt s a nd r e ve r s e t he di r e c t e d ve r di c t i n f a vor of Da n n y

Br e we r , t he dr i ve r of t he mot or c yc l e .



           On Oc t obe r 26, 1992, Ra ndy La Rue a nd Da nny Br e we r pl a ye d g o l f

i n t h e mor ni ng a nd e a r l y a f t e r noon.                         Br e we r t e s t i f i e d t ha t     t he y

                                                             3
b o u g h t a 12- pa c k of be e r on t he wa y a nd whi l e pl a yi ng, e a c h of t h e m

d r a n k f our or f i ve .         The y pl a ye d f r om a bout 10: 00 a . m. unt i l 2 : 0 0

i n t h e a f t e r noon.        On t he wa y ba c k t he y we nt t o a l i quor s t or e a n d

bought         a bot t l e of     c he a p wi ne c a l l e d Ci s c o,              a n d s pl i t     it   wh i l e

" d r i v i n g a r ound. "      Br e we r t e s t i f i e d t ha t t he y e nde d up a t La Rue ' s

h o u s e b e t we e n 4: 15 a nd 5: 00 p. m. a nd a t e di nne r t he r e .



         W i l e a t t he La Rue hous e , t he y s poke wi t h Pa m Va nde r gr i f f , wh o
          h

wa s c l e a ni ng t he hous e .              She t e s t i f i e d t h a t        ne i t he r one of t h e m

a pp e a r e d t o be d r u n k o r u nde r t he i nf l ue nc e of a l c ohol                          a nd t h a t

" t h e y j us t s e e me d t o be j u s t nor ma l guys . "                   She di d not s e e e i t h e r

o f t h e m dr i nk a ny be e r whi l e t he y we r e t he r e .                        Br e we r t e s t i f i e d

t h a t h e ha d a c up of be e r a t t he La Rue hous e .



         Af t e r l e a vi ng La Rue ' s hous e , t he y ma de t wo br i e f s t ops , on e a t

a f r i e n d' s hous e a nd a not he r a t Br e we r ' s hous e .                    At Br e we r ' s hous e ,

t he y    d e c i de d   to     t a ke     Br e we r ' s        Suz uki      mot or c yc l e   to       Bonke r s .

Bo n k e r s    is   a r e s t a ur a nt     a nd ba r           on t ha t     por t i on of         Cumbe r l a n d

Av e n u e , i n c l os e pr oxi mi t y t o t he Uni ve r s i t y of Te nne s s e e c a mpu s ,

k n o wn a s " t he s t r i p. "         Re s p ondi ng t o t he que s t i on of whe t he r he wa s

u n d e r t he i nf l ue nc e of a n i nt oxi c a nt be f or e t he y got t o Bonke r s ,

Br e we r r e pl i e d,       " I ha d a s l i ght             buz z ,   but   I wa s no t      i nt oxi c a t e d

d r u n k , no. "




                                                           4
        The y a r r i v e d a t Bonke r s be f or e i t s r e gul a r ope ni ng hour a n d

we r e a l l owe d t o e nt e r . Br e we r t e s t i f i e d t ha t t he door ma n, Cha mbe r s ,

l e t t h e m i n, but bot h Cha mbe r s a nd t he ba r t e nde r , Ar c he r , t e s t i f i e d

t ha t i t wa s Ar c he r who ope ne d t he door f or t he m.                  I t i s undi s pu t e d

t ha t n o one a s ke d e i t he r Ra ndy La Rue or Br e we r f or a ge i de nt i f i c a -

t i on n o r di d a nyone s t a mp t he i r ha nds wi t h a de s i gna t i on of e i t h e r

u n d e r o r ove r 21 ye a r s of a ge , whi c h wa s Bonke r s '              nor ma l pol i c y .



        The wi t ne s s e s '    s t or i e s di ve r ge c ons i de r a bl y a t       t hi s poi n t .

Br e we r t e s t i f i e d t ha t he a nd Ra ndy s a t down a t t he ba r , a nd Ar c h e r

s e r v e d t he m a pi t c he r o f be e r .      Br e we r t e s t i f i e d t ha t t o t he be s t

o f h i s k nowl e dge , Ar c he r g a ve t he m t he dr i nks t he y ha d t ha t ni g h t ,

b e c a us e Ar c he r wa s a f r i e nd of Ra ndy La Rue .           Br e we r di d not pa y f o r

a ny d r i n ks ,    a nd he s a i d t ha t      he di d not         s e e Ra ndy p a y f or         a ny

e i t h e r , a l t hough he c oul dn' t be c ompl e t e l y s ur e whe t he r he di d o r

not .     At one poi nt i n hi s t e s t i mony, Br e we r s a i d he t hought t h a t

t he y d r a nk be t we e n one a nd t hr e e pi t c he r s , a nd pr oba bl y one a pi e c e ,

a nd a t a not he r poi nt he s a i d he t hought he ha d dr unk 10 or 12 be e r s

a t Bo n k e r s .



        Ar c he r t e s t i f i e d t ha t a f t e r t he y we r e a dmi t t e d, t h e y r e que s t e d

t o b e s e r ve d,    a nd Ar c he r r e f us e d be c a us e t he y we r e not " o f a ge . "

Ra n d y La Rue t he n t ol d Ar c he r not t o wor r y be c a us e Br e we r ha d a f a k e

I . D. , a nd Ar c he r r e pl i e d t ha t i t di dn' t ma t t e r .          Ar c he r t e s t i f i e d

t ha t l a t e r h e n ot i c e d t ha t t he t wo we r e s i t t i ng wi t h s ome f r i e n d s

                                                   5
t h a t h a d bought a pi t c he r , a nd t he y ha d gl a s s e s a nd we r e dr i nk i n g

f r o m t h e pi t c he r .     Ar c he r s t a t e d t ha t a l t hough he kne w bot h La Ru e

a nd Br e we r we r e unde r 21, he di d not hi ng a bout t he m s ha r i ng dr i n k s

f r om t he pi t c he r .      Ar c he r t e s t i f i e d t ha t he t hought t he y we r e dr u n k

whe n t h e y got t he r e ,       a nd n o mor e dr unk whe n t he y l e f t .            Howe v e r ,

p l a i nt i f f s i nt r oduc e d Ar c he r ' s s i gne d s t a t e me nt t o pol i c e i nve s t i -

g a t o r Tom Pr e s s l e y, i n whi c h Ar c he r s t a t e d, " I don' t know wha t t he y

h a d b e f or e t he y c a me i n he r e , but I don' t t hi nk t he y we r e dr un k . "



         La Rue a nd Br e we r we r e a t Bonke r s f or a l i t t l e ove r a n h o u r .

Br e we r t e s t i f i e d t ha t a s t he y we r e l e a vi ng, Ar c he r ga ve hi m a Cr o wn

Ro y a l a n d c oke ,      s a yi ng,   " he r e ' s o n e f or t he r oa d,   guys . "      Br e we r

s t a t e d t ha t he " s l a mme d" t he dr i nk j us t be f or e l e a vi ng.



         La Rue br i e f l y c onve r s e d wi t h Cha mbe r s a s h e wa s l e a vi ng a n d

wh i l e Br e we r , who ha d a l r e a dy e xi t e d, wa s s i t t i ng on hi s mot or c y -

cl e.     Ch a mbe r s t e s t i f i e d t h a t he wa s ve r y c onc e r ne d t ha t Br e we r wa s

dr unk,      b e c a us e hi s e ye s we r e r e d a n d gl a s s y a nd " h e wa s a c t i n g

wi l d . "   He s t a t e d t ha t h e e xpr e s s e d c onc e r n t o La Rue a bout ge t t i n g

o n t h e mot or c yc l e wi t h Br e we r , a nd t r i e d t o pe r s ua de hi m not t o d o

s o a n d of f e r e d t o f i nd hi m a not he r r i de .        Cha mbe r s t e s t i f i e d t h a t

Ra n d y La Rue di d not a ppe a r dr unk a t t he t i me , a nd t ha t he c oul d n ' t

t el l   t ha t   a nyt hi ng wa s       wr o n g wi t h hi m.     La Rue ' s    l as t    wor ds   to

Ch a mb e r s we r e , " Ri c k, i f I di dn' t t hi nk he we r e c a pa bl e of dr i v i n g

i t , I woul dn' t ge t on i t . "

                                                    6
         Bot h Ar c he r a nd Cha mbe r s t e s t i f i e d t ha t t he y wi t ne s s e d t he t wo

l e a vi ng,       a nd t ha t t he y we r e he a de d e a s t ,               t owa r d downt own a nd t h e

a c c i d e nt s i t e wi t h Br e we r dr i vi ng.                    Br e we r t e s t i f i e d t ha t be f o r e

t h e a c c i de nt oc c ur r e d t he y he a de d we s t , a nd s t oppe d a t a f r i e n d ' s

h o u s e o n Conc or d St r e e t t o pi c k up a vi de o ga me .



         The a c c i de nt            oc c ur r e d on t he M i n Ave nue r a mp i n downt o wn
                                                             a

Kn o x v i l l e , be t we e n 9: 15 a nd 9: 30 p. m. , a l mos t i mme di a t e l y a f t e r t he

t wo l e f t        Bonke r s .          The      mot or c yc l e      s t r uc k t he      r i ght      s i de    of    a

g u a r d r a i l a s t h e y we r e e xi t i ng t he r a mp.                     No ot he r ve hi c l e s we r e

i n v o l v e d.       Ra ndy La Rue wa s t hr own be t we e n 30 a nd 40 f e e t f r om t h e

mo t o r c y c l e ,    s us t a i ne d a ma s s i ve he a d i nj ur y a nd ne ve r                         r e g a i ne d

c o n s c i o us ne s s .



         Fi r s t on t he s c e ne wa s M . J i m He nde r s on, a n e mpl oye e of t h e
                                         r

Kn o x     Co unt y         She r i f f ' s     De pa r t me nt        who   wa s      t he n     of f     dut y     a nd

t r a v e l i ng wi t h hi s wi f e .              He s t oppe d hi s c a r a nd a s s i s t e d Br e we r ,

who      ha d      s us t a i n e d      a     s e r i ous      l eg    i nj ur y     but       wa s     c ons c i o u s .

He n d e r s on a s ke d Br e we r wha t               ha ppe ne d a nd he s a i d " t ha t                 t he y h a d

c a me o f f t he hi l l            at       M i n St r e e t
                                              a                    goi ng t oo f a s t          a nd he ha d l o s t

c ont r ol . "         M . Tr i c i a Ammo n s ,
                        s                                    a pa r a me di c ,     t e s t i f i e d t ha t Br e we r

t ol d he r a t t he s c e ne t ha t h e " wa s dr i vi ng a l i t t l e t oo f a s t a n d h e

l o s t c o nt r ol a nd wr e c ke d. "




                                                               7
         At t he t i me of t he a c c i de nt , Br e we r ' s bl ood a l c ohol l e ve l wa s

d e t e r mi ne d t o be 0. 21,          a nd La Rue ' s wa s me a s ur e d a t 0. 10.         Br e we r

l a t e r p l e d gui l t y t o a c ha r ge of c r i mi na l l y ne gl i ge nt homi c i de .



                                                     I.



         The f i r s t i s s ue we wi l l a ddr e s s i s t he pr opr i e t y of t he t r i a l

c o u r t ' s a c t i on i n di r e c t i ng a ve r di c t i n f a vor of t he " dr a m s h o p "

d e f e n d a nt s ,   i . e. ,   al l   t ho s e de f e nda nt s   t ha t   we r e a l l e ge d t o be

n e g l i g e nt i n pr ovi di ng a l c ohol t o La Rue a nd Br e we r .            As t he pa r t i e s

r e c og n i z e , our a na l ys i s i s gove r ne d by T. C. A. §§ 57- 10- 101 a nd 10 2 ,

wh i c h s t a t e :


                  57- 10- 101. Pr ox i m e c aus e .
                                            at                 — The ge ne r a l a s s e mbl y
         h e r e by f i nds a nd de c l a r e s t ha t t       he c ons umpt i on of a ny
         a l c ohol i c b e ve r a ge or be e r r a t he r     t ha n t he f ur ni s hi ng of
         a ny a l c ohol i c be ve r a ge or be e r i s        t he pr oxi ma t e c a us e of
         i nj ur i e s i nf l i c t e d upon a not he r by      a n i nt oxi c a t e d pe r s on.


                   57- 10- 102. St andar d of Pr oof . — Not wi t hs t a ndi ng t he
         p r ovi s i ons of § 57- 10- 101, no j udge or j ur y ma y pr onounc e
         a j udgme nt a wa r di ng da ma ge s t o or on be ha l f of a ny pa r t y
         who ha s s uf f e r e d pe r s ona l i nj ur y or de a t h a ga i ns t a ny
         p e r s on who ha s s ol d a ny a l c ohol i c be ve r a ge or be e r ,
         u n l e s s s uc h j ur y of t we l ve ( 12) pe r s ons ha s f i r s t
         a s c e r t a i ne d be yond a r e a s on a b l e doubt t ha t t he s a l e by
         s uc h p e r s on of t he a l c ohol i c be ve r a ge or be e r wa s t he
         p r oxi ma t e c a us e of t he pe r s ona l i nj ur y or de a t h s us t a i ne d
         a n d t ha t s uc h pe r s on:

                           ( 1) Sol d t h e a l c ohol i c be ve r a ge or be e r t o a
                   pe r s on known t o be unde r t he a ge of t we nt y- one ( 21)
                   ye a r s a nd s uc h pe r s on c a us e d t he pe r s ona l i nj ur y or
                   de a t h a s t he di r e c t r e s ul t of t he c ons umpt i on of
                   t he a l c ohol i c be ve r a ge or be e r s o s ol d; or


                                                      8
                        ( 2) Sol d t h e a l c ohol i c be ve r a ge or be e r t o a n
                 obvi ous l y i nt oxi c a t e d pe r s on a nd s uc h pe r s on c a us e d
                 t he pe r s ona l i nj ur y or de a t h a s t he di r e c t r e s ul t
                 of t he c ons umpt i on of t he a l c ohol i c be ve r a g e o r
                 be e r s o s ol d.


         I t s e e ms q ui t e c l e a r t ha t f or T. C. A. § 57- 10- 102 t o a ppl y, t h e

p l a i nt i f f s mus t pr ove be yond a r e a s ona bl e doubt t ha t t he de f e nda n t s

" s ol d " a n a l c ohol i c be ve r a ge t o La Rue a nd Br e we r .          The s t a t ut e i n

e a c h a nd e ve r y i ns t a nc e r e qui r e s a s a l e be f or e l i a bi l i t y c a n b e

i mp o s e d .   The r e i s no di r e c t e vi de nc e nor e v i d e n c e i n t he r e c or d

f r o m wh i c h a n i nf e r e nc e c a n r e a s ona bl y be dr a wn, t ha t t he r e wa s a

s a l e t o e i t he r     Br e we r   or   La Rue by t he " dr a m s hop"           de f e nda n t s .

Pl a i nt i f f s a r gue , howe ve r , t ha t t he s t a t ut e s houl d not be c ons t r u e d

a s t o r e qui r e a " s a l e " of a l c ohol t o a mi nor or obvi ous l y i nt o x i -

c a t e d p e r s on.     The y a r gue t ha t ,    be c a us e of publ i c pol i c y a ga i n s t

f u r n i s h i ng a l c ohol t o mi nor s , a s howi ng be yond a r e a s ona bl e do u b t

t ha t a d e f e nda nt " f ur ni s he d" a l c ohol t o a pe r s on unde r 21 s houl d b e

e n o u g h t o a l l ow a j ur y t o d e c i d e whe t he r t he f ur ni s hi ng wa s t h e

p r o x i ma t e c a us e of a n a c c i de nt .   W mos t r e s pe c t f ul l y di s a gr e e .
                                                    e                                               We

s houl d f i r s t      not e t ha t   it   i s wi t hi n t he p r ovi nc e o f t h e Ge n e r a l

As s e mb l y t o e s t a bl i s h a nd pr oc l a i m publ i c pol i c y.           The Supr e me

Co u r t i n W t s on v. Cl e ve l a nd Cha i r Co, 789 S. W 2d 538 ( Te nn. 198 9 ) ,
              a                                             .

ma d e t h e f ol l owi ng obs e r va t i ons :



                  A de f i n i t i ve s t a t e me nt on t he a ut hor i t y of t he
         c o ur t s t o de t e r mi ne publ i c pol i c y c a n be f ound i n
         Na s hvi l l e Ry. a nd Li ght Co. v. La ws on, 144 Te nn. 78, 91,


                                                   9
         2 2 9 S. W 741 ( 1920) , c i t i ng f r om Li c e ns e Ta x Ca s e ,
                   .                                                                          5
         W l l , 469, 18 L. Ed. 497:
           a

                             " Thi s Cour t c a n know not hi ng of publ i c pol i c y
                    e xc e pt f r om t he c ons t i t ut i on a nd t he l a ws , a nd t he
                    c our s e of a dmi n i s t r a t i on a nd de c i s i on. I t ha s no
                    l e gi s l a t i ve powe r s . I t c a nnot a me nd or modi f y a ny
                    l e gi s l a t i ve a c t s . I t c a nnot e xa mi ne que s t i ons a s
                    e xpe di e nt or i ne xpe di e nt , or a s pol i t i c or i mpol i -
                    t i c . Cons i de r a t i ons of t ha t s or t mus t , i n ge ne r a l ,
                    be a ddr e s s e d t o t he l e gi s l a t ur e . Que s t i ons of
                    pol i c y de t e r mi ne d t he r e a r e c onc l ude d he r e . "

W t s o n , s upr a a t pa ge 540. Se e a l s o Smi t h v. Gor e , 728 S. W 2d 7 3 8
  a                                                                        .
a nd t h e c a s e s c i t e d t he r e i n.


         The Ge ne r a l       As s e mbl y ha s una mbi guous l y de c l a r e d t he pub l i c

p o l i c y wi t h r e ga r d t o t he f ur ni s hi ng of a l c ohol t o pe r s ons un d e r

t he a ge of 21 a s i t r e l a t e s t o " d r a m s hops . "           W a r e not a t l i be r t y
                                                                          e

t o h o l d ot he r wi s e .       Ac c o r di ngl y,     i n t he a bs e nc e of e vi de nc e o f a

s a l e , t h e t r i a l c our t wa s c or r e c t i n di r e c t i ng a ve r di c t i n f a v o r

o f t h e " dr a m s hop" de f e nda nt s .



                                                   II.



         Af t e r    di r e c t i ng ve r di c t s f or     t he dr a m s hop de f e nda nt s ,     t he

t r i a l c our t f ound, a s t o t he r e ma i ni ng de f e nda nt , t ha t r e a s ona b l e

mi n d s c oul d r e a c h o n l y o n e c onc l us i on — t ha t           La Rue wa s a t       l east

f i f t y p e r c e nt a t f a ul t f or hi s de a t h, whe n c ompa r e d wi t h t he f a ul t

o f Br e we r .       W mus t di s a gr e e .
                       e                          Al t hough t hi s i s a dmi t t e dl y a c l os e

q u e s t i o n,    we f i nd t h e t r i a l    c our t    s houl d ha ve a l l owe d i t    t o be

d e c i d e d by t he j ur y.


                                                    10
           As t he p l a i nt i f f p oi nt s out , t h e f a c t s of t hi s c a s e a r e v e r y

s i mi l a r t o t hos e i n Si l c ox v.             Cof f e e ,   1 9 9 3 W 350134 ( Te nn.
                                                                             L                          Ap p .

Se p t .     15,    1 993) .       In    Si l c ox,      t he   pl a i nt i f f   wa s    ki l l e d   in   an

a u t o mo b i l e a c c i de nt a f t e r bot h he a nd t he de f e nda nt dr i ve r ha d b e e n

d r i n k i n g he a vi l y.   The de f e nda nt ' s bl ood a l c ohol l e ve l wa s 0. 39 a n d

p l a i nt i f f ' s wa s 0. 37.        I d. a t **1.        The c our t s t a t e d t he f ol l owi n g :



                     Our i nqui r y i s whe t he r vi e wi ng t he e vi de nc e i n t he
           p l a i nt i f f ' s f a vor , t he e vi de nc e c a n r e a s ona bl y s uppor t a
           c o nc l us i o n t ha t [ pl a i nt i f f ' s ] de c i s i on t o r i de wi t h a n
           i nt oxi c a t e d dr i ve r di d not a c c ount f or 50 pe r c e nt or mor e
           o f t he pr oxi ma t e c a us e of hi s de a t h. The r e a s ona bl e ne s s
           o f a p l a i nt i f f ' s d e c i s i on t o e nc ount e r t hi s r i s k i s a
           f a c t ua l de t e r mi na t i on t o be de t e r mi ne d by t he t r i e r of
           f a c t . . . I n t he c a s e a t ba r , t h e j ur y de t e r mi ne d t ha t
           [ p l a i nt i f f ' s ] de a t h wa s c a us e d 40 pe r c e nt by hi s o wn
           n e gl i ge nc e .      Thi s c onc l us i on ne c e s s a r i l y i nvol ve s a
           c o ns i de r a t i on of t he r e a s ona bl e ne s s of [ pl a i nt i f f ' s ]
           d e c i s i on t o r i de wi t h t he de f e nda nt .            The r e i s a mpl e
           e v i de nc e t o s uppor t t ha t [ pl a i nt i f f ' s ] de c i s i on t o r i de
           wi t h de f e nda nt wa s un r e a s ona bl e . W c a nnot s a y, howe ve r ,
                                                                 e
           t h a t t he e vi de nc e doe s not e s t a bl i s h a ba s i s f r om whi c h
           t he j ur y c oul d ha ve c o nc l ude d t ha t [ pl a i nt i f f ' s ] de c i s i on
           a c c ount e d f or l e s s t ha n 50 pe r c e nt of t he pr oxi ma t e c a us e
           o f hi s de a t h.          Ac c or di ngl y, we f i nd no e r r or wi t h t he
           t r i a l c our t ' s de ni a l of de f e nda nt ' s mot i on f or a di r e c t e d
           v e r di c t a nd hi s mot i o n f or a ne w t r i a l .


I d . a t **5 ( e mpha s i s a dde d; c i t a t i on omi t t e d) .



           I n Si l c ox , t he de f e nda nt a r gue d t ha t Si l c ox a s s ume d t he r i s k

o f d e a t h by r i di ng wi t h a n i nt oxi c a t e d dr i ve r a nd t hus wa s ba r r e d

f r om r e c ove r i n g da ma ge s .       De f e nda nt       c i t e d Ha r ve y v .     W el er ,
                                                                                             he             57



                                                       11
Te n n .      App.     642,    423 S. W 2 d 283,
                                       .                   285 ( Te nn.      1967) ,    i n whi c h t h e

c o u r t s a i d:



                     As a ge ne r a l pr opos i t i on, a gue s t - pa s s e nge r i s
           p r e c l ude d f r om r e c o v e r i ng f or i nj ur i e s s us t a i ne d i n a n
           a u t omobi l e a c c i de nt whe r e t he i nt oxi c a t e d c ondi t i on of
           t he dr i ve r of t he a ut omobi l e i n whi c h [ t he pa s s e nge r ] wa s
           r i di ng wa s a pr oxi ma t e c a us e of t he a c c i de nt , i f t he
           g u e s t - pa s s e nge r kne w or s houl d ha ve known of t he dr i ve r ' s
           i nt oxi c a t i on a t t he t i me t he gue s t - pa s s e nge r vol unt e e r e d
           t o r i de i n t he a ut omobi l e .

                                       *         *          *        *

                     W t he r or not t h e gue s t - pa s s e nge r i s c ont r i but or i l y
                       he
           n e gl i ge nt i n r i di ng i n t he a ut omobi l e of t he de f e nda nt i s
           n o t t o b e de t e r mi ne d on t he c i r c ums t a nc e s a s t he y
           a ppe a r e d t o t he gue s t - pa s s e nge r , but i s t o be de t e r mi ne d
           b y c ompa r i ng t he gue s t pa s s e nge r ' s c onduc t wi t h t ha t of
           a n or di na r i l y pr ude nt ma n unde r l i ke c i r c ums t a nc e s .
           ( c i t a t i on o mi t t e d) .


           As i n Si l c ox ,      t h e r e i s a mpl e e vi de nc e he r e s ugge s t i ng t h a t

La Ru e ' s      de c i s i on t o ge t     on t he        mot or c yc l e   wa s   i l l - a dvi s e d a n d

ne gl i ge nt .         Howe ve r ,   vi e wi ng a l l of t he e vi de nc e i n a l i ght mo s t

f a v o r a b l e t o pl a i nt i f f s , a s we a r e r e qui r e d t o do ,          we c a nnot s a y

t ha t r e a s ona bl e mi nds c oul d r e a c h onl y t he c onc l us i on t ha t La Ru e

wa s       e qu a l l y o r   mor e   at   f a ul t   t ha n Br e we r .       We   a gr e e   t ha t   t he

c o n c l u s i on r e a c he d b y t he t r i a l c our t t ha t La Rue ' s f a ul t wa s e qu a l

t o o r gr e a t e r t ha n Br e we r ' s i s a r e a s ona bl e c onc l us i on.              W c a nn o t
                                                                                                e

s a y,      h o we ve r ,   t ha t t he r e i s not a not he r c onc l us i on t ha t c oul d b e

r e a c h e d by r e a s ona bl e mi nd s .




                                                      12
         Br e we r wa s t he ope r a t or of t he mot or c yc l e a nd a dmi t t e dl y wa s

t r a v e l i ng t oo f a s t a t t he t i me t he a c c i de nt oc c ur r e d.                     I t i s no t

u n r e a s o na bl e t o c onc l ude t ha t t he a c c i de nt wa s c a us e d by e xc e s s i v e

s p e e d r a t he r t ha n or i n a ddi t i on t o Br e we r s s t a t e of i nt oxi c a t i o n .

Br e we r ' s bl ood a l c ohol c ont e nt wa s r oughl y t wi c e t ha t of La Rue ' s .

I n t he f i na l a na l ys i s , a s t he Si l c ox c our t not e d, c ompa r a t i ve f a u l t

i s a q u e s t i on of f a c t wi t hi n t he j ur y' s pr ovi nc e , whi c h s houl d n o t

l i gh t l y be i nva de d by t he t r i a l c our t .                   W do not me a n t o i mpl y i n
                                                                          e

a ny f a s h i on t ha t t he t r i a l c our t ' s a c t i on ga ve l i ght c ons i de r a t i o n

t o t h e e vi de nc e or a n y o t h e r              f acet     of t he c a s e .        W a r e of t h e
                                                                                            e

opi ni on       t ha t ,   unde r      al l     t he     c i r c ums t a nc e s    of    t hi s   case,      t he

q u e s t i o n of t he de gr e e of f a ul t               be t we e n La Rue a nd Br e we r s hou l d

h a v e b e e n s ubmi t t e d t o t he j ur y.



         The c a s e s c i t e d a nd r e l i e d upon by Br e we r , W t t s v. Robe r t s o n
                                                                       a

Co u n t y , 1994 W 706676 ( Te nn.
                   L                                   App. De c . 21, 1994) , Ca r r v. Oz b u r n -

He s s e y St or a ge Co. , 1996 W 383295 ( Te nn. App. J ul y 10, 1996) , a n d
                                  L

Es t a t e of      Gu n t e r    v.   Smi t h,       1996 W 283069 ( Te nn.
                                                           L                                 App.     M y 30,
                                                                                                       a

1 9 9 6 ) , a r e c l e a r l y di s t i ngui s ha bl e on t he i r f a c t s f r om t hi s c a s e .

I n W t t s , t h e p l a i nt i f f s , p a s s e nge r s i n a mot or v e h i c l e ,
     a                                                                                                 br ou g h t

s ui t   f or      da ma ge s    unde r       t he     pr ovi s i o ns     of     t he   Gove r nme nt      To r t

Li a b i l i t y Ac t , s e e ki ng t o r e c ove r da ma ge s f or t he i r i nj ur i e s .                 Th e

c a s e wa s t r i e d a t a be nc h t r i a l a nd t he c our t f ound t he i s s ue s i n

f a v o r o f t he de f e nda nt .             Spe c i f i c a l l y,    t he c our t     f ound t ha t      t he

pa s s e nge r s     we r e     as    knowl e dge a bl e        a bout      t he    c ondi t i ons     of    t he

                                                         13
r o a d wa y ,     br i dge a nd we a t he r c ondi t i ons a s t he dr i ve r .            Fa ul t wa s

a p p o r t i o ne d a nd a s be t we e n t he pl a i nt i f f s a nd t he de f e nda nt ,             t he

c o u r t d e t e r mi ne d t ha t t he pl a i nt i f f ' s f a u l t e xc e e de d t ha t of t h e

d e f e n d a nt .     Thi s c our t i n a ddr e s s i ng t he i s s ue s t a t e d:



                   The Tr i a l J udge di d not e r r one ous l y a ppl y t he l a w a s
         t o t he dut y of a pa s s e nge r unde r t he f a c t s f ound by hi m.
         Pa s s e nge r s i n mot or ve hi c l e s ha ve a dut y t o e xe r c i s e
         r e a s ona bl e c a r e f o r t he i r own s a f e t y. M ns f i e l d v.
                                                                       a
         Co l oni a l Fr e i ght Sys t e ms , Te nn. App. 1993, 862 S. W 2d         .
         5 2 7. I t i s ne gl i ge nc e f or a pa s s e nge r t o vol unt a r i l y
         c o nt i nue a s s uc h wi t h knowl e dge of c ondi t i ons of unr e a -
         s o na bl e da n g e r . Ta l b ot v. Ta yl or , 184 Te nn. 428, 201
         S. W 2 d 1 ( 1 9 4 7 ) . A pa s s e nge r doe s not ha ve t he s a me
               .
         d u t i e s a s t he dr i ve r of a ve hi c l e , but i s not wi t hout
         r e s pons i bi l i t y f or hi s or he r own s a f e t y. Ha r r i s on v.
         Pi t t ma n , Te nn. 1976, 534 S. W 2d 311.
                                                 .



         W ha ve no a r gume nt wi t h t he pr opos i t i on s e t out i n W t t s .
          e                                                                 a                           It

i s i mp o r t a nt t o n ot e t ha t i n W t t s , howe ve r , t ha t t he f i ndi ngs o f
                                           a

f a u l t we r e ma de by t he t r i e r of f a c t a nd i nvol ve d t he c r e di bi l i t y

o f wi t n e s s e s .       Suc h i s n ot t he c a s e h e r e .



         Ca r r      v.     Oz bur n- He s s e y   St or a ge   Co. ,    i nvol ve d    a    c ol l i s i on

b e t we e n a n a ut omobi l e a nd a t r uc k.           The de f e nda nt move d f or s umma r y

j u d g me n t .     The c our t de t e r mi ne d t ha t t he r e we r e no ge nui ne i s s u e s

o f ma t e r i a l        f act   a nd s us t a i ne d t he mot i on f or s umma r y j udgme n t ,

f i n d i n g f r om t he undi s put e d f a c t s t ha t            t he pl a i nt i f f   wa s ,   as a

ma t t e r of l a w, mor e t ha n 50% a t f a ul t .               W do not be l i e ve t ha t i n
                                                                    e




                                                      14
t h i s c a s e t he f a c t s be f or e t he c our t a r e undi s put e d t o t he e xt e n t

t h a t a j udgme nt c a n b e ma de a s a ma t t e r of l a w.



        In       Es t a t e   of        Gunt e r      v.    Smi t h,     t hi s   c our t ,      in   e s s e nc e ,

d e t e r mi ne d t ha t f r om t he u ndi s put e d e vi de nc e t he r e wa s no n e g l i -

g e n c e o n t he pa r t of t he pl a i nt i f f .                   The c our t s t a t e d:



                 I n t he f i na l a na l ys i s , i f t he a ppe l l a nt i s e nt i t l e d
        t o r e c ove r f or t he de a t h of t he de c e de nt unde r t h e
        c i r c ums t a nc e s pr e s e nt he r e , s uc h r e c ove r y mus t ne c e s s a r -
        i l y b e ba s e d on a n i nf e r e nc e t ha t t he de f e nda nt s houl d
        h a ve s e e n t he d e c e de nt be f or e t he c ol l i s i on oc c ur r e d. W     e
        d o not be l i e ve t ha t a c t i ona bl e ne gl i ge nc e c a n b e i nf e r r e d
        f r om " t he me r e f a c t of t he oc c ur r e nc e of i nj ur y a l one . "
        W l l i a ms v . J or da n , 208 Te nn. 456,
          i                                                       346 S. W 2d 583, 586
                                                                           .
        ( Te nn. App. 1961) . Ea t on v. M La i n , 891 S. W 2d 587, 590
                                                      c                    .
        ( Te nn. 1994) hol ds t ha t t he doc t r i ne of c ompa r a t i ve
        f a ul t , M I nt yr e v. Ba l e nt i ne , 833 S. W 2d 52 ( Te nn. 1992)
                      c                                           .
        d o e s not a l t e r t he s t a nda r ds whi c h gove r n a s s e s s me nt of
        e v i de nc e ba s e d upon t he ne gl i ge nc e of a pl a i nt i f f , a nd we
        t hi nk t he t r i a l j udg e c or r e c t l y he l d t h a t r e a s ona bl e
        mi nds c oul d not di f f e r a s t o t he c onc l us i on t o be dr a wn
        i n a l i ght mos t f a v or a b l e t o t he pl a i nt i f f t ha t t he
        n e gl i ge nc e of t he de c e a s e d wa s e qua l t o or gr e a t e r t ha n
        a n y i nf e r e nt i a l ne gl i ge nc e of t he de f e nda nt .


        W do not be l i e ve t ha t t he a ut hor i t i e s c i t e d by t he de f e nda n t s
         e

h a v e a n y a ppl i c a t i on t o t he i s s ue s unde r c ons i de r a t i on he r e .                 He r e ,

it    is       r e a s ona bl e t o c onc l ude t ha t              mor e pr oba bl e t ha n not               bot h

pa r t i e s     we r e   ne gl i ge nt .          Suf f i c i e nt     doubt     e xi s t s ,   howe ve r ,     to

r e q u i r e t he c a s e t o be s ubmi t t e d t o t he j ur y.



         Ac c or di ngl y,         we     r e ve r s e     t he   a c t i on of    t he    t r i al   c our t    in

d i r e c t i ng a ve r di c t          a ga i ns t      t he pl a i nt i f f s a nd i n f a vor         of     t he

                                                            15
d e f e n d a nt ,   Br e we r .     The     t r i al        c our t   is     a f f i r me d   i n al l    ot he r

r e s pe c t s .



         I n o u r d i s c r e t i on c os t s of t hi s a ppe a l a r e a s s e s s e d e qua l l y

b e t we e n t he pl a i nt i f f s a nd t he de f e nda nt ,                 Br e we r .      W r e ma nd t h e
                                                                                                e

case      t o t he      t r i al   c our t   f or       a    ne w t r i a l     as    t o t he     de f e nda n t ,

Br e we r .



                                                                  ___________________________ _ _
                                                                  Don T. M M r a y, J udge
                                                                          c ur



_ _ _ _ _ _ _ ____________________________
Ho u s t o n M Godda r d, Pr e s i d i ng J udge
                .


_ _ _ _ _ _ _ ____________________________
Ch a r l e s D. Sus a no, J r . , J u dge




                                                            16
                        I N THE COURT OF APPEALS OF TENNESSEE

                                           EASTERN SECTI ON
                                                                               FILED
                                                                                 October 9, 1997

                                                                               Cecil Crowson, Jr.
                                                                               Appellate C ourt Clerk

HORACE A. La RUE a nd CARLA                         )
La RUE, Pa r e nt s a nd ne xt of ki n              )
o f RANDALL CHARLES La RUE,                         )
De c e a s e d                                      )
                                                    )
        Pl a i nt i f f s - Appe l l a nt s         )
                                                    )
                                                    )
        v.                                          )       KNOX COUNTY
                                                    )       03A01- 9702- CV- 00053
                                                    )
1 8 1 7 LAKE I NCORPORATED, d / b/ a                )
BONKERS, HOW    ARD R. TANNENBAUM    ,              )
RI CKY CHAM  BERS, ROBERT ARCHER,                   )
a n d DANNY G. BREW  ER                             )
                                                    )
        De f e nda nt s - Appe l l e e s            )




                                           CONCURRI NG OPI NI ON




                                                                              Godda r d, P. J .




                I   c onc ur     in    J udge     M M r a y' s
                                                   c ur              r e ve r s a l      of     t he    Tr i a l

Co u r t ' s di s mi s s a l of t he c a s e a ga i ns t t he ope r a t or of t he mot or c y -

cl e,   M.
         r      Br e we r ,    f or    t he   r e a s ons    s t at ed   t he r e i n,        a nd     in   hi s

a f f i r ma nc e of t he di s mi s s a l a s t o t he " dr a m s h o p" De f e nda nt s .                     I

b a s e my c onc ur r e nc e a s t o t he l a t t e r upon T. C. A. 57- 10- 101, whi c h
p r o v i d e s t ha t c ons umi ng r a t he r t ha n f ur ni s hi ng 1 a l c ohol i c be ve r a ge s

is    t h e pr oxi ma t e c a us e of            i nj ur i e s   i nf l i c t e d by a n i nt oxi c a t e d

pe r s on.



                   I n r e a c hi ng t hi s c onc l us i on I not e t ha t no c ons t i t ut i o n a l

a t t a c k i s l e ve l e d a s t o t he s t a t ut e a nd, f ur t he r ,

t ha t     t he i mp o r t    of   T. C. A.      57- 10- 102 i s not              e nt i r e l y c l e a r .    My

r e a di n g of b o t h Code Se c t i ons ,            howe ve r ,     pe r s ua de s me t ha t T. C. A.

57- 10- 102 i s          i nt e nde d a s     a n e xc e pt i on t o 57 - 1 0 - 1 0 1 a nd a l l o ws

r e c ov e r y i f t he r e qui r e me nt s c ont a i ne d t he r e i n a r e me t .                  W le it
                                                                                                       hi

s e e ms       a noma l ous   to   me    t ha t     t he    Le g i s l a t ur e      woul d     i ns ul a t e   an

a l c o h o l i c di s pe ns i ng e s t a bl i s hme nt f r om l i a bi l i t y whe n t he s pi r i t s

a r e g i v e n a wa y t o t hos e u nde r             21 or      i nt oxi c a t e d,        a s o p pos e d t o

b e i n g s ol d, I c onc l ude t ha t            unde r t he c l e a r l a ngua ge of T. C. A. 5 7 -

1 0 - 1 0 1 t he a c t s of t he " dr a m s hop" De f e nda nt s ,                    who f ur ni s he d b u t

d i d n o t s e l l t he i nt oxi c a t i ng be ve r a ge , a r e not t he pr oxi ma t e c a u s e

of    t h e de a t h o f      M.
                               r     La Ru e ,     whi c h i s     ne c e s s a r y t o c a s t         t he m i n

j u d g me n t .



                                                     _______________________________
                                                     Hous t on M Godda r d, P. J .
                                                                .




           1
            T.C.A. 57-4-203(b), which the complaint alleges the "dram shop"
Defendants violated, provides the following:

                 (b) SALES TO MINORS PROHIBITED.   (1) Any licensee or other
           person who sells, furnishes, disposes of, gives, or causes to be
           sold, furnished, disposed of, or given, any alcoholic beverage to
           any person under twenty-one (21) years of age is guilty of a Class
           A misdemeanor.

                                                       18
19
              IN THE COURT OF APPEALS OF TENNESSEE




HORACE A. LaRUE and CARLA LaRUE,)
                                                      FILED
                                     C/A NO. 03A01-9702-CV-00053
Parents and next of kin of      )
RANDALL CHARLES LaRUE, deceased,)                      October 9, 1997
                                )
          Plaintiffs-Appellants,)                     Cecil Crowson, Jr.
                                )                     Appellate C ourt Clerk
                                )
                                )
                                )    APPEAL AS OF RIGHT FROM THE
v.                              )    KNOX COUNTY CIRCUIT COURT
                                )
                                )
                                )
1817 LAKE INCORPORATED, d/b/a   )
BONKERS, HOWARD R. TANNENBAUM, )
RICKY CHAMBERS, ROBERT ARCHER, )
and DANNY G. BREWER,            )
                                )    HON. WHEELER A. ROSENBALM
          Defendants-Appellees. )    JUDGE




                   CONCURRING OPINION

          I concur completely in Judge McMurray’s holding that the

dram shop defendants were entitled to a directed verdict.         I also

agree with his reasoning in support of that holding.        As to the

defendant Brewer, I agree that, based upon the plaintiffs’ proof,

a jury could reasonably find that any negligence on the part of the

deceased was less than the negligence of Brewer.        Therefore, I

agree that the plaintiffs’ claim against Brewer must be remanded

for a new trial.   My concurrence is limited to these statements.



                               __________________________
                               Charles D. Susano, Jr., J.



                                20